UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2360



DONNA M. DILLON,

                                              Plaintiff - Appellant,

          versus

MARVIN RUNYON, Postmaster     General,    United
States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-95-469-3-MU)


Submitted:   February 13, 1997           Decided:   February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Donna M. Dillon, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her employment discrimination action without prejudice for failure

to state a claim. Appellant claims on appeal that the district

court did not properly consider her claim under the Rehabilitation

Act, 29 U.S.C.A. §§ 701-797b (West 1985 & Supp. 1996). However,
since Appellant failed to allege that she exhausted administrative

remedies, we affirm the dismissal. See Love v. Pullman Co., 404
U.S. 522, 523 (1972); Doe v. Garrett, 903 F.2d 1455, 1460-61 (11th

Cir. 1990). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2